Name: 2006/187/EC: Council Decision of 21 December 2005 on the conclusion of Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria and Romania, respectively, on reciprocal preferential trade concessions for certain wines, and amending Regulation (EC) NoÃ 933/95
 Type: Decision
 Subject Matter: beverages and sugar;  international trade;  Europe;  tariff policy;  trade;  European construction
 Date Published: 2006-03-08

 8.3.2006 EN Official Journal of the European Union L 66/21 COUNCIL DECISION of 21 December 2005 on the conclusion of Agreements in the form of Exchanges of Letters between the European Community and the Republic of Bulgaria and Romania, respectively, on reciprocal preferential trade concessions for certain wines, and amending Regulation (EC) No 933/95 (2006/187/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal of the Commission, Whereas: (1) An Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines (1) was signed on 29 November 1993. (2) An Agreement in the form of an Exchange of Letters between the European Community and Romania on the reciprocal establishment of tariff quotas for certain wines (2) was signed on 26 November 1993. (3) In accordance with the directives issued by the Council, the Commission and the two associated countries concerned concluded negotiations on new concessions for certain wines. The results of these negotiations should in time be integrated into the framework of the Europe Agreements in the form of additional Protocols containing provisions for the mutual protection of wine names and spirits designations. (4) Pending the conclusion and adoption of the Additional Protocols and in order to implement the results of the negotiations on new concessions for certain wines, Agreements in the form of Exchanges of Letters between the Community and the two associated countries concerned on reciprocal preferential trade concessions for certain wines should be adopted. The concessions provided for by these two Agreements should be identical to those contained in the planned additional Protocols to the Europe Agreements. The latter will, on their entry into force, replace the two Agreements. (5) Council Regulation (EC) No 933/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain wines originating in Bulgaria, Hungary and Romania (3) should be amended in accordance with the two Agreements. (6) In order to facilitate the implementation of certain provisions of the two Agreements, the Commission should be authorised to adopt the necessary legislation for their implementation in accordance with the procedure laid down in Article 75 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (4). (7) The two Agreements should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on reciprocal preferential trade concessions for certain wines, attached to this Decision, is hereby approved on behalf of the Community. Article 2 The Agreement in the form of an Exchange of Letters between the European Community and Romania on reciprocal preferential trade concessions for certain wines, attached to this Decision, is hereby approved on behalf of the Community. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the two Agreements in order to bind the Community. Article 4 The Commission is hereby authorised to adopt the necessary acts for the implementation of the two Agreements, in accordance with the procedure laid down in Article 75 of Regulation (EC) No 1493/1999. Article 5 Regulation (EC) No 933/95 is hereby amended as follows: 1. Article 1 shall be replaced by the following: Article 1 1. From 1 January 2005, and without prejudice to paragraph 2, the customs duties applicable on importation of the following products originating in Bulgaria and Romania shall be suspended at levels and within the limits of tariff quotas as indicated with respect to each product: (a) Wines originating in Bulgaria: Order No CN code (5) Description (6) Annual quantity from 1.1.2005 (hl) Yearly increase from 1.1.2006 (hl) Tariff quota duty 09.7001 ex22 04 10 Sparkling wine, in containers holding not more than 2 litres 4 000 200 free 09.7003 ex22 04 21 Wine of fresh grapes 510 000 25 500 free 09.7005 ex22 04 29 Wine of fresh grapes 195 000 0 free (b) Wines originating in Romania: Order No CN code (7) Description (8) Annual quantity from 1.1.2005 (hl) Tariff quota duty 09.7013 ex22 04 10 ex22 04 21 ex22 04 29 Wine of fresh grapes 345 000 free 2. Admission under the tariff quotas referred to in paragraph 1 shall be confined to wines accompanied by a completed document VI 1 or an extract VI 2, in accordance with Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (9). 2. The Annex shall be replaced by the text in Annex to this Decision. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) OJ L 337, 31.12.1993, p. 3. Agreement as last amended by the Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and the Republic of Bulgaria on the reciprocal establishment of tariff quotas for certain wines (OJ L 49, 22.2.2000, p. 7). (2) OJ L 337, 31.12.1993, p. 173. Agreement as last amended by the Agreement in the form of an Exchange of Letters amending the Agreement in the form of an Exchange of Letters between the European Community and Romania on the reciprocal establishment of tariff quotas for certain wines (OJ L 49, 22.2.2000, p. 15). (3) OJ L 96, 28.4.1995, p. 1. Regulation as last amended by Regulation (EC) No 678/2001 (OJ L 94, 4.4.2001, p. 1). (4) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2165/2005 (OJ L 345, 28.12.2005, p. 1). (5) See TARIC codes in Annex III. (6) Notwithstanding the rules for interpreting the Combined Nomenclature, the wording for the description of the products is to be considered as indicative only, the preferential scheme being determined, within the context of Article 1(1), by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application to the CN code and corresponding description taken together. (7) See TARIC codes in Annex III. (8) Notwithstanding the rules for interpreting the Combined Nomenclature, the wording for the description of the products is to be considered as indicative only, the preferential scheme being determined, within the context of Article 1(1), by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application to the CN code and corresponding description taken together. (9) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Regulation (EC) No 2079/2005 (OJ L 333, 20.12.2005, p. 6).; ANNEX ANNEX TARIC CODES Order Number CN Code TARIC Code 09.7001 ex22 04 10 2204101991 2204109991 09.7003 ex22 04 21 2204217979 2204217980 2204218079 2204218080 2204218459 2204218470 2204218579 2204218580 2204219420 2204219820 2204219910 09.7005 ex22 04 29 2204296500 2204297510 2204298310 2204298380 2204298420 2204299420 2204299820 2204299910 09.7013 ex22 04 10 2204101991 2204101999 2204109991 2204109999 ex22 04 21 2204217979 2204217980 2204218079 2204218080 2204218459 2204218470 2204218579 2204218580 2204219420 2204219820 2204219910 ex22 04 29 2204296500 2204297510 2204298310 2204298380 2204298420 2204299420 2204299820 2204299910